                 Case 2:19-cv-04347-JJT Document 39 Filed 09/06/19 Page 1 of 3




 1 Larry J. Wulkan (Bar No. 021404)
   Javier Torres (Bar No. 0032397)
 2 STINSON LLP
   1850 N. Central Avenue, Suite 2100
 3 Phoenix, Arizona 85004-4584
   Tel: (602) 279-1600
 4 Fax: (602) 240-6925
   Email: larry.wulkan@stinson.com
 5         javier.torres@stinson.com
 6 Attorneys for Plaintiffs
 7 Michael D. Curran (Bar No. 012677)
   MAYNARD CRONIN ERICKSON
 8 CURRAN & REITER, P.L.C.
   3200 N. Central Avenue, Suite 1800
 9 Phoenix, Arizona 85012
   Tel: (602) 279-8541
10 Email: mcurran@mmcec.com
11 Attorneys for Defendants Jeremy Bronaugh,
   Eduardo Jaime, Jennifer Harrison, Michael
12 Pavlock and AZ Patriots
13                                        UNITED STATES DISTRICT COURT
14                                                 DISTRICT OF ARIZONA
15 Alliance of Christian Leaders of the East               No. 2:19-cv-04347-JJT
   Valley; Magdalena Schwartz, in her
16 individual capacity and as president                    JOINT MOTION BETWEEN
   pastor of Alliance of Christian Leaders of              PLAINTIFFS AND CERTAIN
17 the East Valley; Iglesia Alfa y Omega;                  DEFENDANTS FOR ENTRY OF
   Elias Garcia, in his individual capacity                CONSENT DECREE
18 and as pastor of Iglesia Alfa y Omega;
   Iglesia Monte Vista; Angel Campos, in
19 his individual capacity and as pastor of
   Iglesia Monte Vista; Iglesia Nueva
20 Esperanza; Israel Camacho, in his
   individual capacity and as pastor of
21 Iglesia Nueva Esperanza; Iglesia
   Apostolica; Helping With All My Heart,
22 Inc., an Arizona non-profit corporation;
   Cristobal Perez, in his individual
23 capacity and as pastor of Iglesia
   Apostolica De La Comunidad; Iglesia
24 Cristiana El Buen Pastor; Hector
25 Ramirez, in his individual capacity and as
   pastor of Iglesia Cristiana El Buen Pastor;
26 Terence Driscoll,
27                                   Plaintiffs,

28

     CORE/3515773.0002/154600078.2
                 Case 2:19-cv-04347-JJT Document 39 Filed 09/06/19 Page 2 of 3




   v.
 1
   Patriot Movement AZ; AZ Patriots;
 2 Jennifer Harrison; Sean Harrison; Lesa
   Antone; Russell Jaffe; Jeremy Bronaugh;
 3 Antonio Foreman; Laura Damasco; Tami
   Jo Garver; Michael Pavlock; “Brandi
 4 Payne”; Jane Roe; “Eduardo Jaime”;
   John Does 1 & 2,
 5
                         Defendants.
 6
 7            Plaintiffs and Defendants Jeremy Bronaugh, Jennifer Harrison, Eduardo Jaime, Michael
 8 Pavlock, and AZ Patriots (“Consenting Defendants”) have reached a resolution in this matter
 9 that is contingent on the Court entering the consent decree which has been lodged with this
10 motion. The consent decree memorializes these parties’ agreements and resolves all of
11 Plaintiffs’ substantive claims against Consenting Defendants.
12            In light of the foregoing, Plaintiffs and Consenting Defendants request that this Court
13 approve and enter the consent decree as soon as possible.
14            RESPECTFULLY SUBMITTED this 6th day of September, 2019.
15                                             STINSON LLP
16
                                         By:   /s/ Larry J. Wulkan
17                                             Larry J. Wulkan
                                               Javier Torres
18                                             1850 North Central Avenue, Suite 2100
                                               Phoenix, Arizona 85004-4584
19                                             Attorneys for Plaintiffs

20
                                               MAYNARD CRONIN ERICKSON
21                                             CURRAN & REITER, P.L.C.

22
23                                       By:   /s/ Michael D. Curran
                                               Michael D. Curran
24                                             3200 N. Central Avenue, Suite 1800
                                               Phoenix, Arizona 85012
25                                             Attorneys for Defendants Jeremy Bronaugh,
                                               Eduardo Jaime, Jennifer Harrison, Michael
26                                             Pavlock, and AZ Patriots

27
28
                                                     2
     CORE/3515773.0002/154600078.2
                 Case 2:19-cv-04347-JJT Document 39 Filed 09/06/19 Page 3 of 3




1                                      CERTIFICATE OF SERVICE
2
              I hereby certify that on September 6, 2019, I electronically filed the foregoing with the
3
     Clerk of the Court for the U.S. District Court for the District of Arizona by using the CM/ECF
4
     System. Participants in the case who are registered CM/ECF users will be served by the
5
     CM/ECF system:
6
7                      Dan R. Dodds
                       Tejay Coon
8                      THE DODDS LAW FIRM, PLC
                       14239 W. Bell Road, Suite 108
9                      Surprise, AZ 85374
                       Attorneys for Defendants Damasco and Payne
10
                       Michael D. Curran
11                     MAYNARD CRONIN ERICKSON CURRAN & REITER, P.L.C.
                       3200 N. Central Avenue, Suite 1800
12                     Phoenix, AZ 85012
                       Attorneys for Defendants Bronaugh, Harrison, Jaime, Pavlock and AZ Patriots
13
14
                                                 By: /s/ Kathleen Kaupke
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      3
     CORE/3515773.0002/154600078.2
